Case 18-81127-TLS       Doc 294     Filed 05/29/20 Entered 05/29/20 14:01:08                    Desc Main
                                   Document      Page 1 of 5



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF NEBRASKA

IN RE:                               )                                   Chapter 11
                                     )
EAT FIT GO HEALTHY FOODS, LLC et al, )                          Case No. BK18-81127
                                     )
           Debtor.                   )
____________________________________ )


                    MOTION OF THE UNITED STATES TRUSTEE TO
                         CONVERT CASES TO CHAPTER 7


         COMES NOW the United States Trustee for the District of Nebraska and hereby

moves the Court to enter an order converting the each of the jointly administered cases

to Chapter 7.    In support of this Motion, the United States Trustee respectfully states as

follows:

         1.     On July 31, 2018, the debtors filed voluntary Chapter 11 petitions. On

August 3, 2018, the Court entered an Order jointly administering these cases.

         2.     On January 15, 2019, the debtors filed a Motion to Approve the Sale of

Substantially All Assets.        An order granting the Motion to Approve the Sale of

Substantially All Assets was entered by the Court on February 28, 2019.                              Upon

information and belief, none of the jointly administered debtors currently have any

business operations.

         3.     The debtors have failed to pay all quarterly fees due to the United States

Trustee as required by 28 U.S.C. § 1930(a)(6).                Quarterly fees are past due in the

following amounts:


                       1 Debtors in this case include: Eat Fit Go Omaha Kitchen, LLC, Eat Fit Go Kansas City
                      Kitchen, LLC, Eat Fit Go Georgia Kitchen, LLC, Eat Fit Go Arizona Kitchen, LLC, Eat
                      Fit Go Healthy Foods - Des Moines, LLC, Eat Fit Go Healthy Foods - Kansas City, LLC,
                      EFG Shared Services, LLC (No Rev), Eat Fit Go Healthy Foods - Omaha, LLC, and Eat
                      Fit Go Healthy Foods - Minnesota, LLC
Case 18-81127-TLS    Doc 294      Filed 05/29/20 Entered 05/29/20 14:01:08                    Desc Main
                                 Document      Page 2 of 5




                    18-81121       EAT FIT GO ARIZONA KITCHEN, LL 2,600.00
                    18-81122       EAT FIT GO GEORGIA KITCHEN, LL 2,600.00
                    18-81123       EAT FIT GO HEALTHY FOODS - DES 1,950.00
                    18-81124       EAT FIT GO HEALTHY FOODS - KAN 12,350.00
                    18-81125       EAT FIT GO HEALTHY FOODS - MIN 1,950.00
                    18-81126       EAT FIT GO HEALTHY FOODS - OMA 11,375.00
                    18-81127       EAT FIT GO HEALTHY FOODS, LLC 7,150.00
                    18-81128       EAT FIT GO KANSAS CITY KITCHEN 1,950.00
                    18-81129       EAT FIT GO OMAHA KITCHEN, LLC 16,848.00
                    18-81130       EFG SHARED SERVICES, LLC 12,654.05

                    Total amount due for all cases:            $71,427.05

      4.     If the cases are converted to Chapter 7, a quarterly fee for the second

quarter of 2020 will also be due in each case.

      5.     11 U.S.C§1112(b) provides:

      “(b)(1) Except as provided in paragraph (2) of this subsection, subsection 8 of this

      section, and section 1104(a)(3), on request of a party in interest, and after notice

      and a hearing, absent unusual circumstances specifically identified by the court

      that establish that the requested conversion or dismissal is not in the best interests

      of creditors and the estate, the court shall convert a case under this chapter to a

      case under chapter 7 or dismiss a case under this chapter, whichever is in the best

      interests of creditors and the estate, if the movant establishes cause.

             (4)    For purposes of this subsection, the term 'cause' includes—

                    (A) substantial or continuing loss to or diminution of the estate and
                    the absence of a reasonable likelihood of rehabilitation;

                    (B) gross mismanagement of the estate;
                    (C) failure to maintain appropriate insurance that poses a risk to the
                    estate or to the public;
                     1 Debtors in this case include: Eat Fit Go Omaha Kitchen, LLC, Eat Fit Go Kansas City
                    Kitchen, LLC, Eat Fit Go Georgia Kitchen, LLC, Eat Fit Go Arizona Kitchen, LLC, Eat
                    Fit Go Healthy Foods - Des Moines, LLC, Eat Fit Go Healthy Foods - Kansas City, LLC,
                    EFG Shared Services, LLC (No Rev), Eat Fit Go Healthy Foods - Omaha, LLC, and Eat
                    Fit Go Healthy Foods - Minnesota, LLC
Case 18-81127-TLS    Doc 294      Filed 05/29/20 Entered 05/29/20 14:01:08                    Desc Main
                                 Document      Page 3 of 5




                    (D) unauthorized use of cash collateral substantially harmful to 1 or
                    more creditors;

                    (E) failure to comply with an order of the court;

                    (F) unexcused failure to satisfy timely any filing or reporting
                    requirement established by this title or by any rule applicable to a
                    case under this chapter;

                    (G) failure to attend the meeting of creditors convened under
                    section 341(a) or an examination ordered under rule 2004 of the
                    Federal Rules of Bankruptcy Procedure without good cause shown
                    by the debtor;

                    (H) failure to timely provide information or attend meetings
                    reasonably requested by the United States trustee (or the
                    bankruptcy administrator, if any);

                    (I) failure timely to pay taxes owed after the date of the order for
                    relief or to file tax returns due after the date of the order for relief;

                    (J) failure to file a disclosure statement, or to file or confirm a plan,
                    within the time fixed by this title or by order of the court;

                    (K) failure to pay any fees or charges required under chapter 123 of
                    title 28;

                    (L) revocation of an order of confirmation under section 1144;

                    (M) inability to effectuate substantial consummation of a confirmed
                    plan;
                    (N) material default by the debtor with respect to a confirmed plan;

                    (O) termination of a confirmed plan by reason of the occurrence of
                    a condition specified in the plan; and
                    (P) failure of the debtor to pay any domestic support obligation that
                    first becomes payable after the date of the filing of the petition.

      6.    The examples set forth in section 1112(b)(4) are not exhaustive and the


                     1 Debtors in this case include: Eat Fit Go Omaha Kitchen, LLC, Eat Fit Go Kansas City
                    Kitchen, LLC, Eat Fit Go Georgia Kitchen, LLC, Eat Fit Go Arizona Kitchen, LLC, Eat
                    Fit Go Healthy Foods - Des Moines, LLC, Eat Fit Go Healthy Foods - Kansas City, LLC,
                    EFG Shared Services, LLC (No Rev), Eat Fit Go Healthy Foods - Omaha, LLC, and Eat
                    Fit Go Healthy Foods - Minnesota, LLC
Case 18-81127-TLS       Doc 294      Filed 05/29/20 Entered 05/29/20 14:01:08                    Desc Main
                                    Document      Page 4 of 5



Court may consider other factors in using its equitable powers to reach an appropriate

result in individual cases.    In re Ameribuild Construction Management, Inc., 399 B.R. 129

(Bankr. S.D. N.Y. 2009).          If cause is shown to dismiss or convert a case, the case

must be converted or dismissed, absent unusual circumstances that are set forth in 11

U.S.C.§1112(b)(2).      In re Incredible Auto Sales, LLC, 2007 WL 1100276 (Bankr. D.

Mont. 2007).

       7.       The failure to pay quarterly fees to the United States Trustee is cause for

conversion of the cases to Chapter 7.            11 U.S.C§1112(b)(4)(K).

       8.       The debtors have no reasonable likelihood of rehabilitation. Substantially

all of the assets of the debtors have been sold and the debtors have no current business

operations. The Court should convert these cases to chapter 7 since the debtors have

no reasonable probability of emerging from the bankruptcy proceeding and no realistic

chance of reorganizing.       In re Ameribuild Construction Management, Inc., 399 B.R. 129

(Bankr. S.D. N.Y. 2009).

       9.       It is in the best interests of the creditors and the estate for these cases to

be converted to Chapter 7 so that a trustee may be appointed to distribute any remaining

funds held by the debtors in accordance with the priorities of the Bankruptcy Code and

investigate any further potential causes of action that could be recovered for the benefit

of creditors.

       WHEREFORE, the United States Trustee respectfully requests the Court to enter

an order converting each of the jointly administered cases to Chapter 7.
                        1 Debtors in this case include: Eat Fit Go Omaha Kitchen, LLC, Eat Fit Go Kansas City
                       Kitchen, LLC, Eat Fit Go Georgia Kitchen, LLC, Eat Fit Go Arizona Kitchen, LLC, Eat
                       Fit Go Healthy Foods - Des Moines, LLC, Eat Fit Go Healthy Foods - Kansas City, LLC,
                       EFG Shared Services, LLC (No Rev), Eat Fit Go Healthy Foods - Omaha, LLC, and Eat
                       Fit Go Healthy Foods - Minnesota, LLC
Case 18-81127-TLS     Doc 294     Filed 05/29/20 Entered 05/29/20 14:01:08                    Desc Main
                                 Document      Page 5 of 5



      DATED this 29th day of May, 2020.


                                             Respectfully Submitted:

                                             Daniel J. Casamatta
                                             Acting United States Trustee


                                        BY: /s/ Jerry L. Jensen
                                            Jerry L. Jensen
                                            Assistant U.S. Trustee
                                            Office of the United States Trustee
                                            U.S. Department of Justice
                                            Roman L. Hruska U.S. Courthouse
                                            111 South 18th Plaza, Suite 1148
                                            Omaha, Nebraska 68102
                                            (402) 221-4302


                            CERTIFICATE OF SERVICE

        I hereby certify that I filed the above and foregoing with the Clerk of Bankruptcy
Court on May 29, 2020 using the CM/ECF system which sent notification to all CM/ECF
participants.    A copy was mailed to the Debtor at the following address:

      Eat Fit Go Healthy Foods, LLC
      8877 S. 137th Cir, Suite 1
      Omaha, NE 68138


                                                      /s/ Jerry L. Jensen




                     1 Debtors in this case include: Eat Fit Go Omaha Kitchen, LLC, Eat Fit Go Kansas City
                    Kitchen, LLC, Eat Fit Go Georgia Kitchen, LLC, Eat Fit Go Arizona Kitchen, LLC, Eat
                    Fit Go Healthy Foods - Des Moines, LLC, Eat Fit Go Healthy Foods - Kansas City, LLC,
                    EFG Shared Services, LLC (No Rev), Eat Fit Go Healthy Foods - Omaha, LLC, and Eat
                    Fit Go Healthy Foods - Minnesota, LLC
